delivered the opinion of the court. After stating the absence of any finding of the facts in respect to the *Page 574 
consideration of the defendants' promise by the referee, except the acknowledgment of value received contained in the written agreement itself, he reviewed the evidence set forth in the Case and Exceptions, and arrived at the conclusion that it had been misconstrued by the Supreme Court, and that it was established by clear proof that, as matter of fact, there was no consideration to support the defendants' promise.
The learned judge then proceeded as follows:
This conclusion, however, that the agreement is supported by no legal consideration, is derived from an examination of the evidence at large. The fact does not so appear in the finding of the referee. On the contrary, his statement of the facts sets forth the agreement in terms which very distinctly acknowledge a consideration. The statement of facts so made supports the judgment rendered in the court below. It was competent for that court to examine the evidence and find the facts differently, and on that ground to reverse the judgment rendered at the trial. But we must take the statement as we find it in the record. The appeal to this court is upon the law only, and we are to determine the law after all matters of fact are determined and embraced in a proper statement or finding. When we see that the judgment is fully supported by the facts, as settled in due form by the referee or the judge, we do not grope through the evidence in order to see whether there may not be a ground of reversal. For this reason the judgment must be affirmed.
All the judges agreed that the judgment must be affirmed on the ground stated, without determining whether the evidence, as stated in the Case, did or did not, independent of the finding of facts by the referee, establish or disprove a valid consideration for the defendants' agreement.
Judgment affirmed. *Page 575